      Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 1 of 58




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          GAINESVILLE DIVISION

JASON COMPTON, and all others          )
similarly situated,                    )
                                       )
      Plaintiff(s),                    )
                                       )
v.                                     ) Civil Action Case No. ________________
                                       )
GENERAL MOTORS LLC,                    )
                                       )
      Defendant.                       )

                        CLASS ACTION COMPLAINT
                       AND DEMAND FOR JURY TRIAL

      Plaintiff, JASON COMPTON, individually and on behalf of all others

similarly situated, and by and through the undersigned counsel, hereby sets forth his

claims against Defendant GENERAL MOTORS LLC in this Class Action

Complaint.

                          NATURE OF THE ACTION

      1.     Plaintiff brings claims under the consumer protection laws of Florida

against Defendant GENERAL MOTORS LLC (“GM”).

      2.     This action arises from the sale or lease of hundreds thousands of

vehicles throughout Florida manufactured by Defendant GM that are equipped with

defective braking systems. These defective braking systems were installed in all

model year 2015 to present Cadillac Escalades, 2014 to present Chevrolet



                                           1
      Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 2 of 58



Silverados, 2015 to present Chevrolet Suburbans, 2015 to present Chevrolet Tahoes,

2014 to present GMC Sierras, and 2015 to present GMC Yukon/Yukon XLs sold or

leased to consumers in Florida, including Plaintiff (the “Class Vehicles”). All Class

Vehicles share the same defective condition of the braking system that GM failed to

disclose to Plaintiff, consumers, and each member of the putative class.

      3.     The irreparable and defective braking system supplied in all of the Class

Vehicles features a defective design that is prone to sudden and unexpected loss of

vacuum in the brake booster, requiring replacement of the brake booster and/or the

system’s vacuum assist pump. When Class Vehicles suddenly and unexpectedly lose

vacuum, the resulting brake booster failure makes Class Vehicles difficult to stop:

the brake pedal becomes hard, much more force is required from the driver to slow

the vehicle, and stopping distance is severely and suddenly compromised. This

defective braking system common to all Class Vehicles is a clear safety hazard that

was never disclosed to any member of the class prior to purchase. This hazard

present in all Class Vehicles is hereinafter referred to as the “Class Defect.”

      4.     Reasonable efforts undertaken by the Class to remedy this defect with

or through GM have been unsuccessful.

      5.     GM sold, leased, and continues to sell and lease the Class Vehicles

despite its awareness of the defect and the danger it poses to consumers and other

drivers. GM chose and continues to choose financial gain at the expense of consumer



                                            2
         Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 3 of 58



safety by concealing and omitting a disclosure of this critical safety defect to

consumers who purchase or lease Class Vehicles.

         6.   Since at least 2014, GM has been aware of the safety hazard posed by

its defective braking system installed in all Class Vehicles. GM should not have sold,

leased, or marketed the Class Vehicles without a full and complete disclosure of the

Class Vehicles’ safety defect, and GM should have voluntarily recalled the Class

Vehicles long ago.

         7.   Plaintiff brings this action on behalf of himself and all those similarly

situated (“Class,” “Class Members,” “Consumers,” “Owners”) for GM’s deceptive

trade practices in violation of the consumer protection laws of Florida. Plaintiff seeks

damages, injunctive and declaratory relief, restitution, disgorgement of profits,

attorney’s fees and costs, punitive damages, and the repair of, replacement of, or

refund of money paid to own or lease all Class Vehicles in Florida.

                          JURISDICTION AND VENUE

         8.   Pursuant to 28 U.S.C. § 1332(d)(2), this Court has original jurisdiction

over the Plaintiff’s and the Class Members’ claims in that minimum diversity of

citizenship exists and Plaintiff seeks to represent a Class of persons in a matter in

controversy that exceeds the sum or value of $5,000,000, exclusive of interest and

costs.




                                            3
      Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 4 of 58



      9.     This Court has general and specific jurisdiction over the Defendant

because Defendant GM has sufficient minimum contacts with Florida and within the

Northern District of Florida to establish Defendant’s presence in Florida, and certain

material acts upon which this suit is based occurred within the Northern District of

Florida. GM does substantial business in the State of Florida and within this Judicial

District, is registered to and is doing business within the State of Florida, and

otherwise maintains requisite minimum contacts with the State of Florida.

Specifically, GM distributed Plaintiff’s Class Vehicle in Florida, and the vehicle has

remained in Florida and been registered in Florida since its original sale at a

franchised GM dealership in Florida.

      10.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2)

because Defendant is subject to personal jurisdiction within the Northern District of

Florida and a substantial part of the events or omissions giving rise to the claims

asserted herein occurred in this judicial district, including: Plaintiff experienced his

braking failure in Alachua County, and Plaintiff’s vacuum pump failure was

diagnosed by a GM franchised dealership in Alachua County. Furthermore, the

Subject Vehicle is located in Alachua County, and Plaintiff resides in Alachua

County. Additionally, GM distributes Class Vehicles in this District and receives

substantial compensation and profits from the sale and lease of Class Vehicles in this




                                            4
      Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 5 of 58



District, and has and continues to conceal and make material omissions in this

District.

                                      PARTIES

       11.   Plaintiff JASON COMPTON is an adult citizen of the State of Florida.

       12.   Defendant GENERAL MOTORS, LLC is a Delaware limited liability

company whose principal place of business is in the State of Michigan. On

information and belief, none of General Motors, LLC’s members have citizenship

in the state of Florida. Defendant GM manufactured, distributed, sold, serviced

and/or warranted the Class Vehicles made the subject of this litigation. GM

distributed, sold, serviced and/or warranted, directly or indirectly, thousands of Class

Vehicles to Plaintiff and the Class Members with the understanding and expectation

that those vehicles would be sold in, operate in, and be fit for their intended purpose

in Florida. GM’s registered agent in this State is Corporation Service Company,

located at 1201 Hays Street, Tallahassee, FL 32301-2525.

                           FACTUAL BACKGROUND

A.     Plaintiff Purchased a Defective Class Vehicle.

       13.   In June of 2017, Plaintiff purchased a 2015 Chevrolet Silverado 1500

(“Subject Vehicle”) at a franchised General Motors dealership in Florida. Plaintiff

executed all sales documents at a franchised General Motors dealership in Florida.




                                            5
      Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 6 of 58



At the time of purchase, Plaintiff was not aware and was not informed that the

Subject Vehicle suffered from the Class Defect.

      14.   In January of 2019, Plaintiff was driving his 2015 Chevrolet Silverado

downhill. As he applied pressure to the brake pedal, the pedal suddenly became hard

and the vehicle became difficult to slow down. Plaintiff had to exert as much force

as possible on his brake pedal to slow his vehicle. Because of the sudden and

unexpected change in stopping distance, Plaintiff was forced to make an emergency

maneuver by driving his truck into a ditch along the road while attempting to brake.

      15.   An inspection by a GM-franchised dealership confirmed that Plaintiff’s

braking failure was caused by a failure of the vacuum pump. Davis Gainesville

Automotive of Gainesville, Florida made the following observation about the

Subject Vehicle in its Work Order dated January 16, 2019: “C/S WHILE DRIVING

THE BRAKES FAILED ON WAY HOME PERFORMED DIAGNOSIS AND

FOUND BRAKE VACUUM PUMP FAILED AND AS A RESULT ALSO BROKE

THE BELT. FOUND VACUUM PUMP SEIZED DUE TO INTERNAL FAILURE

AND DAMAGED VACUUM PUMP BELT CAUSING IT TO SNAP IN HALF …

NEC TO NEC TO REPLACE VACUUM PUMP BELT TO COMPLETE REPAIR,

NEC TO REMOVE A/C BELT AND MAIN DRIVE BELT TO REPLACE

VACUUM PUMP BELT TO CORRECT CONDITION.”




                                          6
      Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 7 of 58



      16.    Plaintiff was charged $513.60 to repair have his vacuum assist pump

assembly and related parts replaced after the failure.

      17.    However, the replacement vacuum pump installed in the Subject

Vehicle, like all vacuum pumps installed in Class Vehicles, still suffers from the

Class Defect, and therefore Plaintiff’s vehicle has not been adequately fixed. Many

other Class Members have experienced multiple repeated failures of their vacuum

pumps even after replacement with the same service parts used in Plaintiff’s Subject

Vehicle. Like all Class Vehicles, Plaintiff’s vehicle is likely to suffer from a sudden,

unexpected loss a braking ability when the vacuum pump again fails because of the

Class Defect.

      18.    GM’s supposed fix for the Class Defect is ineffective and dangerous.

Replacements parts have not remedied the safety hazard in the Subject Vehicle or in

the vehicles driven by the putative class that Plaintiff seeks to represent.

B.    Defendant GM Knowingly Sold Dangerously Defective Vehicles to
      Consumers.

      19.    In February of 2015, Defendant GM issued technical service bulletin

#PIT5361 to all of its franchised dealerships. This bulletin affected the Class

Vehicles produced to date at the time: 2015 Cadillac Escalade; 2014-2015 Chevrolet

Silverado 1500; 2015 Chevrolet Suburban; 2015 Chevrolet Tahoe; 2014-2015 GMC

Sierra 1500; and 2015 Yukon. (Exhibit A).




                                            7
      Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 8 of 58



      20.    In the bulletin, GM expressly acknowledged that “a customer may

comment on a hard brake pedal or that increased effort is needed to depress the brake

pedal.” As evidence of the Class Defect, Defendant GM notified its dealers, “While

performing normal diagnostics, fluid may be found in the brake booster and/or the

booster vacuum line.” The service bulletin was “intended for use by professional

technicians … written to inform these technicians of conditions that may occur on

some vehicles.” The service bulletin was not, however, written or intended for the

consuming public, including Plaintiff and any Class Members.

      21.    Since the release of the Class Vehicles (the earliest of which was Spring

2013), Defendant GM has received numerous warranty returns, customer

complaints, and National Highway Traffic Safety Administration “Vehicle Owner

Questionnaires” (“NHTSA VOQs”) relating to the defect.

      22.    As a result, GM investigated the defect, developed a countermeasure

(attempted fix), and then cascaded the countermeasure into the field through its

dealerships in the form of a service bulletin effective February 2015. The service

bulletin requires extensive repair to include the replacement of the Vacuum Pump,

Vacuum Line Between the booster and the pump, Brake Booster, and Master

Cylinder. (Exhibit A).

      23.    The service campaign process does not happen overnight, especially for

a repair as extensive as the February 2015 service campaign; it takes many months



                                           8
      Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 9 of 58



to identify the problem, attempt to fix it, and implement the fix in the field. GM

knew its Class Vehicles suffered from the Class Defect well before Plaintiff

purchased his 2015 Chevrolet Silverado, but GM concealed the defect from

unwitting consumers who unknowingly purchased Class Vehicles with a hidden

defect.

      24.    Ultimately, Defendant GM issued a series of service bulletins only to

its dealers regarding the brake defect, including bulletins for the following Class

Vehicles and year models: 2015-2016 Cadillac Escalade; 2014-2016 Chevrolet

Silverado 1500; 2015-2016 Chevrolet Suburban; 2015-2016 Chevrolet Tahoe; 2014-

2016 GMC Sierra 1500; and 2015-2016 Yukon. See (Exhibit A). As part of GM’s

overall strategy to engage in material omission and deception upon Plaintiff and the

Class Members, these bulletins contain false, misleading, or deceptive information

about the potential for curing the defects because the purported repairs do not fix the

defect and the statements are designed to mislead dealers and technicians who repair

Class Vehicles.

      25.    Defendant GM had knowledge of the Class Defect prior to the sale of

the Class Vehicle to Plaintiff. Further, Defendant GM took no action to alert Plaintiff

or the Class Members of the defect in the Class Vehicles prior to their purchase or

after their purchase.




                                            9
     Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 10 of 58



      26.    As of February 10, 2016, GM had verified at least some 19 affected

vehicle models where the “CUSTOMER WILL NEED INCREASED EFFORT TO

DEPRESS THE BRAKE PEDAL. TECHNICIAN MAY FIND FLUID IN THE

BRAKE BOOSTER AND/OR THE BOOSTER LINE. TECHNICIAN WILL

NEED TO REPLACE VACUUM PUMP, BRAKE BOOSTER, MASTER

CYLINDER, VACUUM PUMP BELT AND VACUUM LINE BETWEEN THE

BOOSTER AND THE PUMP.” See (Exhibit B). The 19 affected vehicle models are

the Class Vehicles which GM continued to sell without disclosure to the Class

Members even after this admission.

      27.    Disturbingly, the number of customer complaints echoed what GM

already knew about its defective brake system: the need for increased effort to

depress brake pedal, high occurrences in stop and go traffic, high occurrences of

failure at lower speeds, brake booster issue, replacement of brake booster,

replacement of master cylinder, safety issue, etc. See (Exhibit C).

      28.    Prior to Plaintiff’s purchase of the subject vehicle, Defendant was

aware that in March of 2017, a 2015 Chevrolet Suburban in Arkansas had been

involved in an accident caused by a brake failure almost identical to the failure

experienced by Plaintiff. In GM’s investigation of that crash, GM confirmed that the

collision was the result of a brake failure caused by a loss of vacuum in the brake

booster. See (Exhibit D). Months before Plaintiff purchased his Class Vehicle, GM



                                          10
      Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 11 of 58



was therefore aware of the defect and aware of another crash caused by that defect.

Still, Defendant provided no notification of the defect or any other warning to

Plaintiff or Class Members.

      29.    Similarly, prior to the brake failure in Plaintiff’s Class Vehicle, GM

was fully aware of another crash occurring in April of 2018 in California involving

the same braking system in a GM vehicle, and wherein GM’s dealership confirmed

the crash was caused by the Class Defect as described in GM’s service bulletins to

dealers. Still, GM failed to provide any notification of the defect or other warning to

Plaintiff or the Class.

      30.    On September 13, 2018, GM released a new version of the PIT5361

TSB, revision “D.” See https://static.nhtsa.gov/odi/tsbs/2018/MC-10145479-

9999.pdf. (Exhibit E). The newest version of the vacuum pump TSB supersedes

earlier versions issued to dealerships, and extends the same diagnosis of Class

Vehicles through model years 2017, 2018, and 2019 vehicles. This late-2018 version

of the TSB still describes the same conditions of a hard brake pedal, increased effort

to stop a vehicle, and a failed vacuum pump and brake booster. As evidenced by

PIT5361 Revision D, all Class Vehicles share the same Class Defect.

      31.    NHTSA has now opened its own investigation of the defect.

Investigation “PE 18-012” was opened on November 20, 2018 and confirms that the

“Office of Defects Investigation (ODI) has received 111 reports of hard brake pedal



                                           11
     Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 12 of 58



effort accompanied by extended stopping distance in model years (MY) 2014 to

2016 General Motors (GM) light trucks based on the K2XX platform,” all of which

are Class Vehicles. See https://static.nhtsa.gov/odi/inv/2018/INOA-PE18012-

2065.PDF. (Exhibit F). “These conditions are attributed to deterioration of the

engine-driven brake assist vacuum pump. Nine of these incidents included vehicles

incurring damage as a result colliding with another vehicle or fixed object at low

speeds.” Id. On February 7, 2019, NHTSA requested documents from GM in support

of its investigation to be produced by March 27, 2019, and noted that the ODI has

received “487 reports of brake vacuum assist pump failures” in Class Vehicles. See

https://static.nhtsa.gov/odi/inv/2018/INIM-PE18012-74378.pdf. (Exhibit G).

      32.   Defendant GM knowingly sold thousands of Class Vehicles to

unsuspecting Class Members to whom GM said nothing about the braking defect

despite having knowledge of the Class Defect. Five years on, GM has not issued a

permanent fix, but continues to sell millions of Class Vehicles while omitting

disclosure of the dangerous defect within.

      33.   GM’s own service bulletins exemplify the type of language that could

have been provided to Plaintiff and the Class notifying them of the existence of the

defect, how the defect presents itself to the consumer, the cause of the defect, and

GM’s purported repairs to fix the defect. Such detailed information is the very type

of information that Plaintiff contends amounts to a material omission and should



                                             12
     Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 13 of 58



have been disclosed to Plaintiff and the Class members prior to or at the time of sale

of each vehicle. Accordingly, the author (GM) and contents of the service bulletin

attached as Exhibit E evidence the who, what, when, where, and why of GM’s

omissions and how such statements could have been provided to each Class Member

prior to their purchase of a Class Vehicle.

      34.    Furthermore, the summary of the Class Defect contained in the NHTSA

ODI RESUME at Exhibit F was derived from information provided by GM or

otherwise equally available to GM; this summary further evidences the kind of

disclosure that should have been made to Plaintiff and consumers prior to purchase:

      The brake assist vacuum pump is driven by an accessory belt on the
      engine and serves as the source of power brake vacuum in the subject
      vehicles. Over time, the pump’s capacity to generate vacuum may
      deteriorate. The subject vehicles receive supplemental hydraulic brake
      assist from the ABS system, albeit at lower levels than the vacuum
      powered primary system. If the brake assist vacuum pump fails to
      operate as intended, the amount of brake power assist supplied to the
      driver can be significantly reduced, extending the subject vehicle
      stopping distance.

C.    Consumers Have Extensively Reported the Safety Hazard to GM.

      35.    The National Highway Traffic Safety Administration (“NHTSA”)

provides a system for motor vehicle owners to report complaints relating to safety

defects that pose a risk of accidents in vehicles manufactured or imported in the

United States, including safety defects relating to brake malfunctions. The safety

defect complaints are entered into the NHTSA consumer complaint automated



                                              13
      Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 14 of 58



database, which is accessible to manufacturers and are routinely reviewed by GM

soon after the submission of each complaint. NHTSA also provides these consumer

complaints to the vehicle manufacturers directly, including GM. Given the vast

majority of owners of Class Vehicles are not aware of NHTSA and/or its reporting

system, complaints received by NHTSA form an extremely small minority of the

overall number of complaints which have been made to GM directly and/or through

its authorized dealerships, including through the form of warranty repairs.

      36.    Since at least 2014, GM has received complaints of braking defects and

safety concerns related to the loss of vacuum boost in the Class Vehicles through

NHTSA, the Better Business Bureau, internet forums, GM’s franchised dealerships,

and directly by owners of Class Vehicles.

      37.    Despite Defendant GM’s wealth of knowledge relating to the Class

Defect in the Class Vehicle’s defective braking system and its clear safety

implications, GM has and continues to suppress and conceal this knowledge and has

failed to disclose that its Class Vehicles’ braking systems are defective and

dangerous. Consumers continue to operate Class Vehicles and continue to

experience dangerous failures of the defective braking system, and are at increased

risk for crashes.

      38.    Consumers have submitted individual NHTSA complaints regarding

Class Vehicles consistent with a loss of brake boost as described in GM’s TSBs.



                                            14
     Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 15 of 58



These consumer complaints filed with the NHTSA, and delivered to GM, often

highlight the safety risk caused by the defect, including reports of collisions and

near-misses, as well as expressions of concern for drivers’ families—without

concern and resolution by GM. GM received and were aware of these consumer

complaints. Many of these complaints are reprinted in the paragraphs below.

      39.   A consumer complaint dated 10/9/2014 and submitted to NHTSA states

the following regarding a Class Vehicle: THE ABS ENGAGES AT SLOW SPEEDS

INCLUDING DRY CONDITIONS, LEADING TO TOTAL LOSS OF BRAKING

AND INCREASED STOPPING DISTANCES. *TR.

      40.   A consumer complaint dated 1/15/2015 and submitted to NHTSA states

the following regarding a Class Vehicle: TL* THE CONTACT OWNS A 2015

CHEVROLET TAHOE. WHILE DRIVING AT 45 MPH, THE SERVICE BRAKE

ASSIST WAS DISPLAYED ACROSS THE MESSAGE BOARD. IN ADDITION,

THE CONTACT STATED THAT THE BRAKE PEDAL WAS DEPRESSED AND

IT TOOK A GREATER AMOUNT OF TIME FOR THE VEHICLE TO COME TO

A COMPLETE STOP. THE FAILURE RECURRED ON NUMEROUS

OCCASIONS. THE VEHICLE WAS TAKEN TO A DEALER BUT WAS NOT

DIAGNOSED OR REPAIRED. THE MANUFACTURER WAS NOTIFIED OF

THE FAILURE. THE FAILURE MILEAGE WAS 16,562. UPDATED 6/18/15*CN

UPDATED 10/12/2017*CN.



                                         15
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 16 of 58



     41.   A consumer complaint dated 11/13/2015 and submitted to NHTSA

states the following regarding a Class Vehicle: THE VEHICLE HAD VIRTUALLY

NO BRAKES TO STOP IT AND 11,215 MILES. GENERAL MOTORS

ALREADY HAD SERVICE WARNINGS OUT TO DEALERS DATED

7/17/2015, GM DOCUMENT ID #4242788. THEY SAY THEY REPLACED

PADS AND ROTORS. AT 23,589 MILES THE VEHICLE NEEDED BRAKES

AGAIN. SERVICE MANAGER TELLS US THAT THIS IS A KNOWN

PROBLEM AT GENERAL MOTORS. THEY HAVE EVEN ISSUED A NEW

WARNING FOR 2016 MODELS. I CONSIDER THE VEHICLE TO BE UNSAFE

TO DRIVE IN THAT THE BRAKES CAN GO OUT WITHOUT ANY

WARNING.

     42.   A consumer complaint dated 1/4/2016 and submitted to NHTSA states

the following regarding a Class Vehicle: THE VEHICLE HAD VIRTUALLY NO

BRAKES TO STOP IT AND 11,215 MILES. GENERAL MOTORS ALREADY

HAD SERVICE WARNINGS OUT TO DEALERS DATED 7/17/2015, GM

DOCUMENT ID #4242788. THEY SAY THEY REPLACED PADS AND

ROTORS. AT 23,589 MILES THE VEHICLE NEEDED BRAKES AGAIN.

SERVICE MANAGER TELLS US THAT THIS IS A KNOWN PROBLEM AT

GENERAL MOTORS. THEY HAVE EVEN ISSUED A NEW WARNING FOR




                                     16
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 17 of 58



2016 MODELS. I CONSIDER THE VEHICLE TO BE UNSAFE TO DRIVE IN

THAT THE BRAKES CAN GO OUT WITHOUT ANY WARNING.

     43.   A consumer complaint dated 2/10/2016 and submitted to NHTSA states

the following regarding a Class Vehicle: TL* THE CONTACT OWNS A 2015

GMC YUKON. WHILE DRIVING VARIOUS SPEEDS, THE BRAKE PEDAL

WAS APPLIED AND THE VEHICLE FAILED TO STOP. THE BRAKE PEDAL

HAD TO BE PUMPED SEVERAL TIMES TO STOP THE VEHICLE. THE

VEHICLE WAS TAKEN TO THE DEALER WERE IT WAS DIAGNOSED

THAT THE BRAKE BOOSTER NEEDED TO BE ADJUSTED. THE VEHICLE

WAS REPAIRED, BUT THE FAILURE RECURRED. THE VEHICLE WAS

TAKEN BACK TO THE DEALER WHERE THE BRAKE FAILURE WAS

DUPLICATED AND DIAGNOSED THAT THE BRAKE BOOSTERS NEEDED

TO BE REPLACED. THE MANUFACTURER WAS NOTIFIED OF THE

FAILURE. THE FAILURE MILEAGE WAS 35,000.

     44.   A consumer complaint dated 7/4/2016 and submitted to NHTSA states

the following regarding a Class Vehicle: TRAILER BRAKE ASSIST

MALFUNCTION DURING TRIP WHILE DRIVING WITH TRAILER

CONNECTED ON HIGHWAY NO PROBLEM AFTER ENDING TRIP AND

DISCONNECTING TRAILER BRAKE ASSIST WARNING LIGHT APPEARED




                                      17
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 18 of 58



AND 1ST GLANCE BRAKES SEEMED FINE BUT FINAL PEDAL PRESSURE

IS VERY STIFF ALMOST CAN'T STOP SUV

     45.   A consumer complaint dated 8/2/2016 and submitted to NHTSA states

the following regarding a Class Vehicle: BRAKES COMPLETELY FAILED. I

PULLED INTO TRAIN PARKING SPOT AND THE CARS WOULD NOT STOP.

I HAD TO KEEP PUMPING THE BRAKES AND EVENTUALLY IT JUST

STOPPED. I TRIED IT GAIN AND THE BRAKES WERE HARD AND

COULDN'T PUSH THEM DOWN. I AM SO LUCKY THAT I WAS NOT ON A

HIGHWAY GOING FAST WITH MY KIDS IN THE CAR. CADILLAC SAID I

NEEDED THE HYDRO BOOST REPLACED.

     46.   A consumer complaint dated 9/7/2016 and submitted to NHTSA states

the following regarding a Class Vehicle: I AM WRITING ABOUT MY 2015

CHEVY SUBURBAN. I OWN A LIMOUSINE SERVICE AND USE THE

SUBURBAN IN MY FLEET. YESTERDAY A DRIVER, WITH PASSENGERS,

HAD A TOTAL FAILURE OF THE POWER BRAKING SYSTEM. IT IS AT A

LOCAL REPAIR SHOP NOW, AND I AM BEING TOLD THE AIR PUMP HAD

BROKEN APART, INSIDE, SNAPPED THE FAN BELT RESULTING IN NO

VACUUM GETTING TO THE POWER BRAKE SYSTEM. MY DRIVER WAS

BARELY ABLE TO STOP THE VEHICLE BEFORE REAR ENDING ANOTHER

CAR ON THE HIGHWAY. THE VEHICLE HAS 54,000 MILES AND I AM



                                     18
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 19 of 58



BEING TOLD IS OUT OF THE BUMPER TO BUMPER WARRANTY. THERE

ARE ALSO NO OPEN RECALLS. I AM REPORTING THIS ISSUE TO THE

NHTSA AND THE MASSACHUSETTS ATTORNEY GENERAL'S OFFICE, AS

I BELIEVE THIS IS AN IMMEDIATE DANGER TO THE GENERAL

MOTORING PUBLIC. I JUST CONTACTED CHEVROLET BY PHONE AND

EMAIL. THE REPRESENTATIVE ON THE PHONE SAID ALL SHE COULD

TELL ME IS THAT IT'S OUT OF WARRANTY, THERE WERE NO RECALLS,

AND I AM BASICALLY ON MY OWN TO REPAIR. I HOPE YOU ARE ABLE

TO INVESTIGATE THIS SITUATION, IDENTIFY THE CAUSE OF THIS

FAILURE, AND COME UP WITH A REMEDY FOR THE SAFETY OF

EVERYONE.

     47.   A consumer complaint dated 10/14/2016 and submitted to NHTSA

states the following regarding a Class Vehicle: BRAKES STOPPED WORKING .

FIRST TIME IT HAPPENED I THOUGHT IT WAS MY IMAGINATION AS I

WAS IN A PARKING LOT GOING EXTREMELY SLOW. NEXT DAY IT

HAPPENED WHEN BACKING OUT OF MY DRIVEWAY. HAD TO PRESS

BRAKES EXTREMELY HARD AND IT ROLLED TO A STOP AS IT HIT CURB

ON OTHER SIDE OF ROAD. TOOK IT TO DEALER AND THEY REPLACE

THE VACUUM BOOSTER WHICH HAD FAILED AT APROX. 50,000 MILES.

NOT COVERED UNDER WARRANTY. EVERY OTHER PART OF BRAKES



                                    19
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 20 of 58



BESIDES NORMAL WEAR AND TEAR IS COVERED. I WAS LUCKY IT

HAPPENED IN MY DRIVEWAY AND NOT WHILE DRIVING AT HIGHER

SPEEDS IN TRAFFIC. I HAVE ADDITIONAL COMPLAINTS ABOUT THIS

VEHICHLE. THE CLIPS HOLDING DRIVERS SEAT HAD TO BE REPLACED

AT 40,000 MILES BECAUSE SEAT WAS SLIDING FROM SIDE TO SIDE.

THEY ARE ALL READY LOOSE AGAIN AT 60,000 MILES ALTHOUGH NOT

AS BAD AS FIRST TIME. MY AC CONDENSER WENT OUT AT 62,000

MILES. IT HAS BEEN ON NATIONAL BACKORDER FOR 7 WEEKS AND I

AM STILL WAITING. THE CAR SHAKES ON THE INTERSTATE AT APROX

70 -75 MILES PER HOUR. THE DEALERSHIP HAS BALANCED THE TIRES

AND THIS HAS NOT FIXED PROBLEM. AFTER DRIVING ON INTERSTATE

AT HIGH SPEEDS FOR EXTENDED PERIOD OF TIME, WHEN STOPPING

THE CAR IDLES VERY ROUGH AND HAS EVEN CUT OFF. THE

DEALERSHIP RAN A FUEL INDUCTION SERVICE. WILL SEE IF IT WORKS

WHEN I GET IT BACK AFTER THEY REPLACE AC CONDENSER. THE CAR

SHIFTS HORRIBLY, ESPECIALLY WHEN GOING SLOW. WAS TOLD THAT

IS A PROBLEM WITH THE FUEL EFFICIENT SHIFTING AND THERE IS NO

REPAIR...JUST TO MANUALLY SHIFT. ALSO, THE HOOD OF THE CAR

HAS TINY RUST SPOTS COMING THROUGH THE PAINT ALL OVER IT.




                                    20
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 21 of 58



     48.   A consumer complaint dated 11/28/16 and submitted to NHTSA states

the following regarding a Class Vehicle: I HAVE A 2015 CHEVY. SUBURBAN

LT THE BRAKE PEDAL IS HARD TO PRESS AND THE CAR CONTINUE TO

ROLL EVEN AFTER I APPLY THE BRAKE DESPITE THE ROTOR AND ALL

THE PADS HAVE BEEN REPLACED.....THIS IS VERY DANGEROUS.

     49.   A consumer complaint dated 12/1/2016 and submitted to NHTSA states

the following regarding a Class Vehicle: THE BRAKES POWER ASSIST FAILS

AFTER APPLICATION OF BRAKES IN TRAFFIC OR WHEN REVERSING.

WHEN IN HEAVY TRAFFIC SITUATION AND WHEN APPLYING LIGHT

PRESSURE NUMEROUS TIMES, THE BRAKES POWER ASSIST FAILS AND

YOU HAVE TO APPLY VERY HEAVY PRESSURE TO THE PEDAL TO STOP.

REVERSING,     THE     BRAKES      POWER      ASSIST     FAILS     ALMOST

IMMEDIATELY AFTER INITIAL BRAKE APPLICATION.

     50.   A consumer complaint dated 1/15/17 and submitted to NHTSA states

the following regarding a Class Vehicle: SOME TIME WHEN I BRAKE, THE CAR

DO NOT STOP IMMEDIATELY IS SLIGHTING BEFORE STOPPING BY

BRAKE, AND BACKWARD DRIVING THE CAR DO NOT WANT TO STOP

AND AFTER, DRIVING AGAIN REGULARLY IS FINE I HAD THE CAR IN

SERVICE THEY SAY THE CAR IS FINE...........I TOUGH MAYBE I HAVE TO

RENEW THE BRAKE BUT NO BRAKE ARE FINE. THIS PROBLEM BEGAN



                                      21
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 22 of 58



ON JANUARY 1017 UNTIL NOW, BUT IN PERIOD OF COMING AND GO. I

ASK THE SERVICE IS ANY RECALLS? THEY TOLD ME" SUBURBAN DO

NOT HAVE ANY "RECALLS"

     51.   A consumer complaint dated 2/28/2017 and submitted to NHTSA states

the following regarding a Class Vehicle: WHILE DRIVING HER VEHICLE

TODAY MY WIFE DEPRESSED HER BRAKE TO STOP AND SHE SAID THE

BRAKE FELT LIKE PUSHING ON A RUBBER TIRE. THE CAR WOULD NOT

STOP CAUSING HER TO RUN A STOP SIGN AND HIT ANOTHER VEHICLE.

WE HAD THE SAME PROBLEM LAST MONTH AND THE VEHICLE WAS

TAKEN      TO   THE   CHEVROLET        DEALERSHIP      AND     "REPAIRED"

ACCORDING TO THE CURRENT SAFETY BULLETIN ISSUED BY

CHEVROLET. THIS COLLISION CAUSED THE OTHER PERSON TO GO TO

THE HOSPITAL VIA EMS AND MY WIFE WAS TAKEN BY POV TO ER FOR

EVALUATION. OBVIOUSLY WHATEVER "FIX" WAS DONE BY THE

DEALERSHIP WAS NOT THE CAUSE OF THE PROBLEM. I WAS TOLD THE

VACUUM ASSIST PUMP AND HOSES WERE REPLACED, BUT THE

VEHICLE STILL HAD THE SAME ISSUE.

     52.   A consumer complaint dated 4/8/2017 and submitted to NHTSA states

the following regarding a Class Vehicle: I WAS ON SLOPE HILL. MY BRAKES

ARE NOT RESPONDING. I PUT IN NEW BRAKES 2 MONTHS AGO AND



                                      22
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 23 of 58



BRAKES NOT RESPONDING? MY CAR ALMOST WENT DOWN THE HILL.

I CALLED ROADSIDE ASSISTANCE AND HAD THEM TOWED MY CAR TO

DEALERSHIP. THEY FOUND THE ISSUE VACUUM PUMP BROKE. ALSO

MY TRANSMISSION HAVING ISSUE SINCE 2 MONTHS. THEY STILL

HAVEN'T FOUND ISSUES. I CAN'T CONTROL MY SPEED AND ENGINE

GIVES A KICK WHEN ENTERING HIGHWAY. THEY WON'T REPAIR THIS

ISSUE BECAUSE THEIR "MECHANICS" CANNOT FIND THE ISSUE. THIS IS

THIS WORST VEHICLE TO DRIVE ANDUNSAFE FOR DRIVERS AND

PASSENGERS.

     53.   A consumer complaint dated 6/17/2017 and submitted to NHTSA states

the following regarding a Class Vehicle: BRAKE BOOSTER WENT OUT WHILE

DRIVING WITH MY CHILDREN IN THE CAR!

     54.   A consumer complaint dated 6/28/2017 and submitted to NHTSA states

the following regarding a Class Vehicle: TL* THE CONTACT OWNS A 2016

CHEVROLET SILVERADO 1500. WHEN THE BRAKE PEDAL WAS

DEPRESSED, THE VEHICLE LOST BRAKE FUNCTIONALITY. THE

FAILURE OCCURRED WITHOUT WARNING. THE VEHICLE WAS TAKEN

TO HILLTOP CHEVROLET WHERE IT WAS DIAGNOSED THAT THE

VACUUM PUMP WAS FAULTY. THE VEHICLE WAS REPAIRED. THE




                                      23
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 24 of 58



MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE FAILURE

MILEAGE WAS APPROXIMATELY 23,367.

     55.   A consumer complaint dated 6/29/2017 and submitted to NHTSA states

the following regarding a Class Vehicle: WHILE DRIVING ON I90 IN STOP AND

GO TRAFFIC, THE CAR IN FRONT OF ME STOPPED. I APPLIED MY

BRAKES AND THE PEDAL WAS HARD AND WOULD NOT DEPRESS. AS A

RESULT MY CAR WOULD NOT STOP AND I HIT THE CAR IN FRONT OF

ME IN THE REAR END. MY AIR BAGS WENT OFF. I RECEIVED AN AIR

BAG BURN. THE CAR IN FRONT OF ME STRUCK THE CAR IN FRONT OF

HIM. BOTH OTHER DRIVERS CLAIM THEY WERE INJURED. MY CAR

COST $15,300 TO REPAIR. CHEVROLET IS AWARE OF THIS PROBLEM,

ISSUING    PRELIMINARY       SERVICE       BULLETIN    PIT5361    IN    2015,

ADDENDUM B IN 2016 AND ADDENDUM B IN 2017. THE PROBLEM IS A

FAULTY VACUUM PUMP, MASTER CYLINDER, BRAKE BOOSTER,

VACUUM LINE, AND VACUUM PUMP BELT. I WAS NEVER INFORMED OF

THIS PROBLEM. I HAVE BEEN DRIVING 50 YEARS AND THIS IS MY FIRST

CHARGEABLE ACCIDENT.

     56.   A consumer complaint dated 7/16/2017 and submitted to NHTSA states

the following regarding a Class Vehicle: WHILE EXITING THE OHIO

TURNPIKE, MY BRAKE PEDAL BEGAN TO STOP DEPRESSING



                                      24
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 25 of 58



COMPLETELY- TO THE POINT WHERE I COULDN'T PUSH DOWN AT ALL.

IT FELT LIKE AN OVER-PUMPED KEG. AS I CONTINUED MY EXIT

TOWARD THE TOLL BOOTH, IT SEEMED THAT THE ABS WERE

ENGAGING, BUT I WASN'T IN AN EMERGENCY BRAKING SITUATION.

THE REST OF MY JOURNEY HOME WAS UNEVENTFUL, UNTIL I

ARRIVED HOME. I PULLED INTO MY GARAGE, AND ATTEMPTED TO

BACK OUT SO I CHECK UNDER THE VEHICLE TO MAKE SURE THERE

WASN'T ANYTHING LEAKING. AS I BACKED OUT, MY BRAKES WOULD

NOT ENGAGE PROPERLY AGAIN AND MY CAR ROLLED BACK DOWN

MY DRIVE WAY. THE CAR STOPPED AND I PARKED IT WHERE IT WAS.

LATER IN THE DAY, I WAS ABLE TO PULL THE CAR INTO MY GARAGE

WITHOUT INCIDENT. I TOOK THE CAR TO CHESROWN GMC (THE

DEALERSHIP WHERE I PURCHASED THE VEHICLE). THEY ADVISED

THEY HAD NEVER HEARD OF SUCH A SITUATION AND HAD ME BEING

VEHICLE TO THEM. I COULDN'T REPLICATE THE ISSUE WITH THEM,

BUT LEFT THE CAR WITH THEM SO THEY COULD CHECK IT OUT FOR

ISSUES. THEY REPLACED THE THE BRAKE VACUUM PUMP. TODAY

(7/31/17), THE BRAKES STARTED TO BEHAVE IN THE SAME MANNER AS

WHEN THEY FAILED ON 7/16/17.




                                    25
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 26 of 58



     57.   A consumer complaint dated 8/11/2017 and submitted to NHTSA states

the following regarding a Class Vehicle: TL* THE CONTACT OWNS A 2016

CHEVROLET SILVERADO 1500. WHILE OPERATING ON AN INCLINE, THE

BRAKE PEDAL WAS DEPRESSED BUT FAILED TO RESPOND. THE

FAILURE OCCURRED WITHOUT WARNING. KENNY ROSS CHEVROLET

BUICK GMC (LOCATED AT 11250 US-30, NORTH HUNTINGTON, PA) WAS

CONTACTED AND UPDATED THE SOFTWARE AND TRANSMISSION. THE

MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE FAILURE

MILEAGE WAS APPROXIMATELY 18,025.

     58.   A consumer complaint dated 8/13/2017 and submitted to NHTSA states

the following regarding a Class Vehicle: TL* THE CONTACT OWNS A 2015

CHEVROLET TAHOE. THE CONTACT STATED THAT WHILE DRIVING AT

5 MPH, THE BRAKE PEDAL WAS APPLIED BUT FAILED TO RESPOND

WITHOUT WARNING. THE VEHICLE WAS TOWED TO A LOCAL DEALER:

COUGHLIN FORD OF CIRCLEVILLE LOCATED AT 24001 US HIGHWAY 23

S CIRCLEVILLE OH 49113 WHERE IT WAS DIAGNOSED THAT THE BRAKE

SENSOR NEEDED TO BE REPLACED. THE VEHICLE WAS REPAIRED BUT

THE FAILURE RECURRED. THE VEHICLE WAS THEN TOWED TO HARE

CHEVROLET LOCATED AT 2001 STONY CREED RD NOBLESVILLE IN

46060 WHERE IT WAS DIAGNOSED THAT THE VACUUM PUMP NEEDED



                                      26
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 27 of 58



TO BE REPLACED. THE VEHICLE WAS REPAIRED. THE MANUFACTURER

WAS NOTIFIED OF THE FAILURE AND OPENED CASE # 8-31775454 BUT

DID NOT OFFER ANY FURTHER ASSISTANCE. THE FAILURE MILEAGE

WAS 31,000.

     59.   A consumer complaint dated 8/18/2017 and submitted to NHTSA states

the following regarding a Class Vehicle: THE BRAKES ON MY 2015 CHEVY

SUBURBAN ARE LOCKING WHEN DRIVING A LOW SPEED. THE

PROBLEM STARTED ALL OF THE SUDDEN WHILE DRIVING UNDER DRY

ROAD CONDITIONS ON A CITY STREET. IF YOU PRESS ON THE BRAKE

PEDAL , IT DOES NOT MOVE AND THE CAR DOES NOT STOPPED. I

ALMOST HIT A FAMILY OF 4 THAT WAS CROSSING IN FRONT OF ME.

THE CAR HAS BEEN AT DICK BEARD CHEVROLET IN HYANNIS, MA AND

THEY ARE SAYING THAT THERE IS NO ISSUE WITH THE BRAKES AND

AVOIDING SOLVING THE PROBLEM. I'VE CALLED CHEVROLET 4 TIMES

AND THEY ARE NOT CALLING ME BACK. THE CAR IS NOT SAFE TO

DRIVE AT ALL.

     60.   A consumer complaint dated 9/4/2017 and submitted to NHTSA states

the following regarding a Class Vehicle: WHILE DRIVING ON THE ROAD IN

TRAFFIC I WENT TO PRESS ON THE BRAKES AND NOTICED THEY HAD

BECOME STIFF AND HAD TO PRESS THEM AS HARD AS POSSIBLE TO



                                      27
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 28 of 58



SLOWLY STOP WHILE TRYING TO AVOID HITTING ANOTHER VEHICLE

IN TRAFFIC. NO WARNING LIGHTS WERE ON IN THE DASH UNTIL I

PULLED OVER AND RESTARTED VEHICLE A COUPLE OF TIMES. THEN I

GOT THE ACTIVE BRAKE ASSIST SERVICE LIGHT ON. I HAD THE

VEHICLE TOWED TO THE NEAREST CHEVROLET SERVICE CENTER DUE

TO THE VEHICLE NOT SAFE TO DRIVE.

     61.   A consumer complaint dated 9/10/2017 and submitted to NHTSA states

the following regarding a Class Vehicle: WHEN APPLYING THE BRAKES MY

CAR DOESN'T STOP 100% OF THE TIME. 1 TIME DURING HIGHWAY

SLOW MOVING TRAFFIC, 3 TIMES BACKING OUT OF MY DRIVEWAY

(FLAT SURFACE), 4 TIMES WHEN ON INCLINE/DECLINE OF ROAD.

WHEN APPLYING BRAKES, HORRIBLE CHATTERING VIBRATION

COMES FROM LEFT FRONT TIRE AREA, CHATTER VIBRATION IS FELT

IN BRAKE PEDAL. NO MATTER HOW HARD I APPLY THE BRAKE THE

CAR KEEPS GOING - IT WILL FINALLY STOP, BUT I ALMOST HIT THE

CAR IN FRONT OF ME AT THE ONE HIGHWAY OCCURRENCE, 2 TIMES

CAR FINALLY STOPPED JUST BEFORE GOING OVER EDGE OF

PROPERTY WHEN PULLING FORWARD & BACKWARD TO TURN

AROUND IN TIGHT AREA. IN EACH INSTANCE I AM MOVING AT A VERY

SLOW SPEED. I CONTACTED DEALERSHIP, THEY TOLD ME I WASN'T



                                      28
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 29 of 58



THE ONLY ONE CALLING ABOUT THIS HAPPENING BUT SINCE I'M OVER

36,000 WARRANTY THEY WILL CHARGE ME TO CK IT OUT,

     62.   A consumer complaint dated 9/22/2017 and submitted to NHTSA states

the following regarding a Class Vehicle: AS I WAS SITTING IN THE VEHICLE

IN PARK, I PLACED MY FOOT ON THE BRAKE AND NOTICED THAT THE

BRAKE ASSIST HAD ACTIVATED WHILE IN PARK. I WAS UNABLE TO

PUSH THE PETAL DOWN. I WAS ABLE TO MOVE THE SHIFTER INTO

DRIVE WITH MY FOOT ON THE BRAKE, BUT THE VEHICLE

IMMEDIATELY PLUNGED FORWARD. AS I CONTINUED TO TRY AND

DEPRESS THE BRAKE PETAL, THE VEHICLE FINALLY SLOWED TO A

STOP. BEFORE I COULD GET OFF THE ROAD AND OUT OF TRAFFIC, THE

BRAKE ASSIST CONTINUED TO BE LOCKED UP AND THERE WAS NO

BRAKES IF I SHIFTED INTO REVERSE. I WAS EXTREMELY CONCERNED

FOR MINE AND MY CHILDREN'S SAFETY AS THIS COULD HAVE

CAUSED A VERY SERIOUS ACCIDENT. THE BRAKES DID NOT STOP THE

VEHICLE AND WERE DEFECTIVE DUE TO THE VACUUM PUMP "GOING

OUT". THE VEHICLE IS ONLY 2 YEARS OLD AND HAS 49K MILES.

     63.   A consumer complaint dated 9/26/2017 and submitted to NHTSA states

the following regarding a Class Vehicle: TL* THE CONTACT OWNS A 2015

CHEVROLET SUBURBAN. WHILE EXITING THE PARKING LOT AT 5 MPH,



                                      29
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 30 of 58



THE BRAKES FAILED TO WORK WITHOUT WARNING. THE CONTACT

HAD TO CHANGE THE GEAR TO PARK IN ORDER TO STOP THE VEHICLE.

THE VEHICLE WAS TOWED TO THE DEALER (BOB PRICE CHEVROLET

BUICK GMC, 1225 S STATE HWY 16, FREDERICKSBURG, TX 78624)

WHERE IT WAS DIAGNOSED THAT THE BRAKE BOOSTER AND THE

BRAKE PUMP NEEDED TO BE REPLACED. THE VEHICLE WAS NOT

REPAIRED. THE MANUFACTURER WAS NOT CONTACTED. THE

APPROXIMATE FAILURE MILEAGE WAS 51,800.

     64.   A consumer complaint dated 10/4/2017 and submitted to NHTSA states

the following regarding a Class Vehicle: HARD BRAKE PEDAL, INCREASED

EFFORT IS NEEDED TO DEPRESS BRAKE PEDAL. MOST COMMONLY AT

SPEEDS <35 MPH. OFTEN VEHICLE DOES NOT WANT TO STOP. VEHICLE

WAS IN MODERATE MORNING RUSH HOUR TRAFFIC. VEHICLE IN

FRONT STOPPED QUICKLY FROM 40 MPH. TRIED PRESSING BRAKE

PEDAL ON 2015 TAHOE TO STOP, PEDAL WAS EXTREMELY HARD AND

VEHICLE WOULD NOT STOP.

     65.   A consumer complaint dated 10/9/2017 and submitted to NHTSA states

the following regarding a Class Vehicle: MY 2015 SUBURBAN WITH APPROX

80K MILES, STARTED HAVING BRAKE PROBLEMS WHEN I WOULD

DRIVE IN REVERSE. THE BRAKES HAD A GRINDING NOISE AND WAS



                                      30
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 31 of 58



GETTING HARD TO PRESS. THE BRAKE PADS WERE REPLACED

AROUND 46K MILES AS I BOUGHT THE VEHICLE USED FROM

ENTERPRISE SALES. THE BRAKES EVENTUALLY GOT WORSE AND HAD

THE BRAKE ASSIST MESSAGE ON DASH COME UP. IF I HAD TO USE THE

BRAKES TOO MANY TIMES AT INE TIME LIKE IF I HAD TO GO OVER

SPEED BUMPS IN MY NEIGHBORHOOD, THEN THE BRAKES WOULD BE

EXTREMELY HARD AND WOULD LOSE ALL POWER BRAKES. IF I KEPT

THE VACUUM UP WITH A LITTLE RPM'S- ONE FOOT ON THE BRAKE AND

ONE ON THE GAS, THEN I COULD GET THE POWER BRAKES TO WORK.

NOW IT'S JUST TOTALLY GONE. NO POWER BRAKES AT ALL NOW AND

ORDERED THE VACUUM BOOSTER AND WILL REPLACE IT MYSELF. I

CALLED THE MAIN CHEVROLET HOTLINE AND THEY WERE TOTALLY

WORTHLESS. I TOLD THEM ABOUT ALL THE NUMEROUS COMPLAINTS

POPPING UP ON THE INTERNET AND WITH SUBURBANS WITH MUCH

LESS MILES THAN MINE AND TRIED TO SEE IF THEY HAD ANY

RECALLS REGARDING THE BRAKES. THEY SAID NO. I SAID THEY

SHOULD BE CONCERNED BEFORE IT ENDS UP KILLING SOMEONE.

     66.   A consumer complaint dated 10/26/2017 and submitted to NHTSA

states the following regarding a Class Vehicle: WHILE DRIVING, THE DASH

MESSAGE ALERTED ME THAT I NEEDED TO "SERVICE BRAKE ASSIST."



                                    31
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 32 of 58



I WAS NOT USING THE BRAKES, SO I STARTED TO SLOW DOWN AND

THE BRAKES WORKED, BUT WHEN I CAME TO THE LIGHT, IT WAS LIKE

PRESSING A ROCK AND THE PEDAL WOULD NOT PUSH DOWN. I HAD

COMPLETE BRAKE FAILURE, BUT THANKFULLY HAD SLOWED

ENOUGH BEFORE COMING TO THE LIGHT, THAT I COULD THROW THE

CAR INTO PARK. I PULLED INTO A PARKING LOT AND TAPPED THE

BRAKES SEVERAL TIMES, TURNED MY CAR OFF, TURNED IT BACK ON,

PUT THE PARKING BRAKE ON AND OFF. THE BRAKES WORKED SO I

BEGAN DRIVING VERY CAUTIOUSLY AND STUCK TO BACK ROADS

AND STAYED UNDER 35 MPH. THE BRAKES FAILED TWICE MORE AT A

STOP SIGN AND A RED LIGHT, WHILE I WAS DRIVING AT LOW SPEEDS.

I DROVE THE CAR ONE MORE TIME A FEW HOURS LATER AND HAD

COMPLETE BRAKE FAILURE EVERY TIME I TRIED TO STOP. I HAD TO

EITHER THROW THE CAR INTO PARK, OR DRIVE INTO A PARKING LOT

TO SLOW DOWN. I HAD IT TOWED TO A SERVICE CENTER AT THE

CHEVY DEALERSHIP. THE VEHICLE IS UNDER 3 YEARS OLD, HAS

ABOUT 60,000 MILES ON IT, HAS BEEN KEPT IN GREAT CONDITION, HAS

ON TIME OIL CHANGES, NEVER BEEN IN AN ACCIDENT, AND HAS NEW

TIRES. THE CAR HAD NO SQUEALING OR GRINDING TO SHOW WEAR

AND TEAR, OR ANY OTHER INDICATOR THE BRAKES WOULD FAIL. THE



                                    32
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 33 of 58



DEALERSHIP MAINTAINS THAT THIS IS NOT COVERED BECAUSE WE

ARE OUT OF WARRANTY, HOWEVER, WE HAVE AN EXTENDED

WARRANTY THAT WE ARE USING TO FIX THIS ISSUE. IT IS UNKOWN

THE EXACT CAUSE, BECAUSE IT IS AT THE SHOP AWAITING

DIAGNOSTICS.

     67.   A consumer complaint dated 10/31/2017 and submitted to NHTSA

states the following regarding a Class Vehicle: WHILE REVERSING IN SLOW

SPEEDS INTERMITTENTLY IN FORWARD MOTION, THE BRAKE PEDAL

BECOMES VERY HARD AND WILL NOT STOP THE VEHICLE. THE BRAKE

PEDAL HAS TO BE DEPRESSED VERY HARD AND THERE IS A

VIBRATING MOTION. THE MASTER CYLINDER HAS ALREADY BEEN

REPLACED BY THE DEALERSHIP AT AN EXPENSE OF NEARLY $600, BUT

THE ISSUE PERSISTS.

     68.   A consumer complaint dated 11/2/2017 and submitted to NHTSA states

the following regarding a Class Vehicle: I WAS DRIVING IN TRAFFIC GOING

ABOUT 5MPH AND WHEN I APPLIED MY BRAKES THEY WERE NOT

WORKING 100% I HAD TO PUSH THE PEDAL TO THE FLOOR AND THE

TRUCK KEPT ROLLING. I HAD TO HAD TO FIGURE OUT A WAY TO

SAFELY MOVE TO THE SHOULDER OF THE FREEWAY TO AVOID

ACCIDENTS. I WAITED ON THE SHOULDER OF THE FREEWAY FOR



                                      33
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 34 of 58



ABOUT A HOUR FOR TRAFFIC TO STOP. I WAS FINALLY ABLE TO GET

OFF THE FREEWAY SO I COULD CHECK THE BRAKE FLUID IT WAS

FULL. I KNEW THERE WASN'T A PROBLEM WITH THE BRAKES BECAUSE

THEY HAD JUST BEEN REPLACED THE PRIOR MONTH. I KNEW THE

VEHILCE WAS NOT SAFE TO DRIVE HOME SO I LEFT THE TRUCK AT

DAVIS CHEVROLET AT THEIR NIGHT DROP. I TALKED TO A SERVICE

TECHNICIAN AND HE INFORMED ME THAT HE HAS SEEN THIS ISSUE A

LOT WITH 2015 TAHOE'S, AND INFACT 3 2015 TAHOE'S WERE BROUGHT

IN THE SAME DAY NOVEMBER 3,2017. BEFORE LOOKING AT MY

VEHICLE THE TECHNICIAN TOLD ME IT WAS THE VACUME PUMP BUT

HE WOULD CALL ME BACK TO LET ME KNOW FOR CERTAIN. ONCE

THEY LOOKED AT MY TRUCK HE SAID IT WAS THE VACUUM PUMP

THAT NEEDED TO BE REPLACED AND IT WAS NOT UNDER WARRANTY.

I DON'T UNDERSTAND HOW GM KNOWS ABOUT THIS ISSUE AND STILL

DOES NOT RECALL IT, THIS CAN CAUSE MAJOR ACCIDENTS AND

POTENTIALLY CAUSE A LIFE. IT'S OBVIOUS THERE IS A ISSUE WITH TJE

VACUUME PUMPS IN TJE 2015 TAHOE'S AND GM NEEDS TO TAKE

RESPONSIBILITY AND DO A RECALL BEFORE SOMEONE DIES BECAUSE

THEIR BRAKES FAIL DUE TO A VACUUM PUMP NOT WORKING




                                    34
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 35 of 58



     69.   A consumer complaint dated 11/4/2017 and submitted to NHTSA states

the following regarding a Class Vehicle: UPON DRIVING IN LOW SPEED, DRY

CONDITIONS, BUMPER TO BUMPER TRAFFIC (LESS THAN 10MPH), MY

2015 CHEVROLET TAHOE LTZ'S BRAKES BECAME UNRESPONSIVE. AT

THAT POINT, I PUT ALL MY WEIGHT ON THE BRAKES AND THE CAR

CAME TO AN UNCALCULATED STOP. THIS PROBLEM PERSISTED AND

DID NOT REMEDY ITSELF. THE DEALERSHIP NOTIFIED ME THAT THERE

WAS A FAULTY BRAKE VACUUM PUMP, AND BRAKE BOOSTER, AND

THAT IT FAILED BECAUSE OF MOISTURE PENETRATION. FURTHER,

GENERAL MOTORS HAS ISSUED TECHNICAL BULLETIN PIT 5361A/B/C

TO ADDRESS THIS KNOWN ISSUE. MY TAHOE HAS 59,000 MILES ON IT.

AFTER FURTHER RESEARCH, THIS IS A KNOWN ISSUE BY GM AT THE

TIME OF MY VEHICLE PURCHASE IN DECEMBER 2014 AND FURTHER,

HAS BEEN ACKNOWLEDGED THROUGH TECHNICAL BULLETINS TO

THE GM DEALERS. FURTHER, THERE ARE DOCUMENTED CASES

WHERE INJURIES/WRECKS HAVE OCCURRED DUE TO THIS SPECIFIC

ISSUE. THE GENERAL MOTORS COMPANY HAS BEEN NEGLIGENT IN ITS

HANDLING OF THIS IMPORTANT SAFETY (NOT COSMETIC) ISSUE.

     70.   A consumer complaint dated 11/11/2017 and submitted to NHTSA

states the following regarding a Class Vehicle: WHILE DRIVING AT SLOW



                                      35
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 36 of 58



SPEED IN SCHOOL PARKING LOT BRAKE PEDAL FAILED TO STOP

VEHICLE WHEN USING NORMAL BRAKE PRESSURE. PEDESTRIAN IN

FRONT OF VEHICLE JUMPED OUT OF THE WAY TO AVOID BEING

STRUCK.

     71.   A consumer complaint dated 11/16/2017 and submitted to NHTSA

states the following regarding a Class Vehicle: PROBLEM STARTED AS

BRAKES EXTREMELY DIFFICULT TO ACTIVATE WHEN TRAVELING IN

REVERSE AT LOW SPEED (I AM APPROX 200 LBS AND HAD TO STAND

ON BRAKES WITH EFFORT TO GET VEHICLE TO STOP). PROBLEM ALSO

APPEARED IN LOW SPEED STOP AND GO OPERATION AS WELL AS

WHEN BACKING AT A MODERATE SPEED OF APPROXIMATELY 10

MILES PER HOUR. WE HAVE HAD AT LEAST ONE OTHER VEHICLE IN

OUR FLEET EXPERIENCE THIS ISSUE. IT WAS DETERMINED TO BE A

FAILED VACUUM PUMP ON THAT VEHICLE. THIS VEHICLE WAS TAKEN

TO DEALER AND THEY WERE UNABLE TO REPLICATE ISSUE. I

UNDERSTAND THERE IS A GM TECHNICAL BULLETIN INVOLVING THIS

ISSUE BUT NO OIL WAS FOUND IN VACUUM LINES. THE VEHICLE IS

OUTSIDE OF WARRANTY SO THERE IS CHARGES EACH TIME WE BRING

VEHICLE BACK. I WAS TOLD TO BRING VEHICLE BACK IF PROBLEM

BECOMES WORSE. I FEEL A FAILURE OF BRAKES IS AN EXTEREME



                                    36
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 37 of 58



SAFETY CONCERN IN NORMAL OPERATION AND ESPECIALLY IN HIGH

SPEED EMERGENCY OPERATION OF THE VEHICLE. A SEARCH OF THE

NHTSA SITE AS WELL AS INTERNET HAS REVELED NUMEROUS

COMPLAINTS REGARDING THIS EXACT ISSUE. IT APPEARS THE

COMMON REPLACEMENT IS THE BRAKE ASSIST AND VACUUM PUMP.

     72.   A consumer complaint dated 11/19/2017 and submitted to NHTSA

states the following regarding a Class Vehicle: TL* THE CONTACT OWNS A

2015 CHEVROLET TAHOE. WHILE DRIVING APPROXIMATELY 25 MPH,

THE STEERING WHEEL INADVERTENTLY PULLED TO THE RIGHT.

WHILE ATTEMPTING TO DEPRESS THE BRAKE PEDAL, THE BRAKES

FAILED TO STOP THE VEHICLE. AS A RESULT, THE CONTACT LOST

CONTROL OF THE VEHICLE AND CRASHED INTO A PARKED VEHICLE.

WHILE THE GEAR SHIFTER WAS IN REVERSE OR DRIVE, THE VEHICLE

FAILED TO OPERATE. THE AIR BAGS DID NOT DEPLOY. THE TIRE

PRESSURE AND EPS ASSIST WARNING INDICATORS ILLUMINATED.

THE CONTACT SUSTAINED AN INJURY TO THE LOWER BACK, BUT NO

MEDICAL ATTENTION WAS REQUIRED. A POLICE REPORT WAS NOT

FILED. THE VEHICLE WAS TOWED TO GMI BROS. CHEVROLET (6101 W

SLAUSON AVE, CULVER CITY, CA 90230 (424) 216-7400), BUT IT HAD NOT

BEEN DIAGNOSED. THE VEHICLE WAS NOT REPAIRED. THE CONTACT



                                    37
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 38 of 58



REFERENCED NHTSA CAMPAIGN NUMBER: 16V256000 (SUSPENSION).

THE MANUFACTURER WAS NOTIFIED OF THE FAILURE AND THE

CONTACT WAS PROVIDED CASE NUMBER: 8-3571350184. THE CONTACT

WAS ADVISED TO CALL NHTSA. THE APPROXIMATE FAILURE MILEAGE

WAS 25,400.

     73.   A consumer complaint dated 12/8/2017 and submitted to NHTSA states

the following regarding a Class Vehicle: TL* THE CONTACT OWNS A 2015

GMC YUKON. WHILE AT A DRIVE THRU WITH THE BRAKE PEDAL

DEPRESSED TO THE FLOORBOARD, THE BRAKES FAILED. THE

CONTACT HAD TO APPLY EXCESSIVE FORCE IN ORDER FOR THE

VEHICLE TO STOP. THERE WERE NO WARNING INDICATORS

ILLUMINATED. THE VEHICLE WAS TAKEN TO STARLING CHEVROLET

BUICK GMC (1001 E IRLO BRONSON MEMORIAL HWY, ST CLOUD, FL

34769, PHONE: (407) 892-5144), BUT THE CAUSE OF THE FAILURE COULD

NOT BE DETERMINED. THE VEHICLE WAS NOT REPAIRED. THE

MANUFACTURER WAS NOTIFIED AND STATED THAT THE FAILURE

HAD TO BE DUPLICATED. THE APPROXIMATE FAILURE MILEAGE WAS

42,000. THE VIN WAS NOT AVAILABLE.

     74.   A consumer complaint dated 12/12/2017 and submitted to NHTSA

states the following regarding a Class Vehicle: TL* THE CONTACT OWNS A



                                      38
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 39 of 58



2015 CHEVROLET SUBURBAN. WHILE DRIVING APPROXIMATELY 40

MPH, THE CONTACT ATTEMPTED TO APPLY THE BRAKES AND THE

BRAKE PEDAL WOULD NOT DEPRESS. THE CONTACT HAD TO APPLY

THE EMERGENCY BRAKE TO GET THE VEHICLE TO STOP. THE VEHICLE

WAS NOT TAKEN TO THE DEALER. THE VEHICLE WAS DRIVEN TO AN

INDEPENDENT MECHANIC WHERE IT WAS DIAGNOSED THAT THE

MASTER BRAKE CYLINDER AND BRAKE BOOSTER FAILED. THE

MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE VIN WAS

UNKNOWN. THE FAILURE MILEAGE WAS 100,000.

     75.   A consumer complaint dated 12/16/2017 and submitted to NHTSA

states the following regarding a Class Vehicle: BRAKES BECAME EXTREMELY

STIFF, AND POWER ASSIST WAS LOST. VEHICLE IS VERY HARD TO

STOP, NEARLY CAUSING AN ACCIDENT SEVERAL TIMES. TOOK

VEHICLE TO A SERVICE SHOP, AND FOUND OUT THAT THE VACUUM

PUMP WAS DEFECTIVE AND CAUSED OIL TO ENTER MY BRAKE

VACUUM AND BRAKE LINES. HAD TO ALL BE REPLACED.

     76.   A consumer complaint dated 12/23/2017 and submitted to NHTSA

states the following regarding a Class Vehicle: WHILE TRAVELING STRAIGHT

AT 70 MPH ON THE HIGHWAY IN MY 2015 CHEVY SUBURBAN (62K

MILES) THE VEHICLE EXPERIENCED A SUDDEN AND UNDETECTED



                                    39
   Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 40 of 58



COMPLETE BRAKE SYSTEM FAILURE. AS I APPROACHED SLOWING

TRAFFIC WITH THE CRUISE CONTROL ON, I TAPPED THE BRAKES TO

DISENGAGE THE CRUISE CONTROL, ONLY TO FIND THAT THE BRAKE

PEDAL WAS RIGID AND COULD NOT BE DEPRESSED. TO AVOID A

COLLISION AT A HIGH RATE OF SPEED I SWERVED ONTO THE RIGHT

SHOULDER WHILE USING TWO LEGS TO AGGRESSIVELY PUSH THE

BRAKE PEDAL DOWN - ALL THE WHILE FEELING VERY LITTLE

BRAKING ACTION. THE CAR CAME TO A STOP AFTER ABOUT 75

METERS. AT NO TIME BEFORE OR DURING THE EVENT DID THE CAR

SIGNAL A BRAKING SYSTEM PROBLEM. IN FACT IT STILL SHOWED NO

SYSTEM INDICATOR OF A BRAKE PROBLEM 3 DAYS LATER WHEN IT

WAS DELIVERED TO THE DEALER FOR DIAGNOSIS. THE CAR HAS BEEN

WELL MAINTAINED, HAVING JUST UNDERGONE A 60K MILE SERVICE

AT THE DEALERSHIP. THE LACK OF THE VEHICLE'S RECOGNITION

THAT A CRITICAL FAILURE IN THE BRAKING SYSTEM HAD OCCURRED

POSED A SERIOUS AND IMMEDIATE THREAT TO PASSENGERS AND

SURROUNDING TRAFFIC. AS A PHYSICIAN I CAN ATTEST THAT A

COLLISION AT THAT SPEED WOULD HAVE SEVERELY INJURED OR

EVEN KILLED THOSE INVOLVED. THIS PROBLEM WITH THE 2015

CHEVY SUB HAS REPORTED TO NHTSA BEFORE - THIS IS NOT AN



                                   40
     Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 41 of 58



ISOLATED EVENT. THE SERVICE CENTER REPORTED TO ME THAT A

VACUUM PUMP FAILURE WAS TO BLAME - I BELIEVE THIS IS A MORE

COMPLEX ENGINEERING PROBLEM IN THAT THE VEHICLE DID NOT

DETECT A PROBLEM DESPITE THE FAILURE CREATING A LIFE

THREATENING SCENARIO. ALTHOUGH I PLAN TO IMMEDIATELY

DISPOSE OF THIS CAR, FAILURE TO ADDRESS THIS PROBLEM BY THE

MANUFACTURER WILL PUT OTHERS AT RISK IN THE FUTURE. GM

APPEARS TO HAVE ISSUED A SERVICE BULLETIN THAT REFERS TO

THIS PROBLEM (ATTACHED). I SINCERELY BELIEVE THIS DEFECT WILL

RESULT IN LIVES LOST IF LEFT UNADDRESSED. INFORMATION

REDACTED PURSUANT TO THE FREEDOM OF INFORMATION ACT

(FOIA), 5 U.S.C. 552(B)(6).

      77.   A consumer complaint dated 12/28/2017 and submitted to NHTSA

states the following regarding a Class Vehicle: I'M HAVING BRAKE BOOSTER

FAILURE AT SLOW SPEEDS, THE BRAKE PETAL IS SUPER HARD TO

PUSH DOWN AND IT ALMOST ISN'T ENOUGH TO MAKE THE TRUCK

STOP ROLLING AT SLOW SPEEDS. TRUCK HAS RIGHT AT 43,XXX MILES

ON IT AND IS NOT UNDER WARRANTY.

      78.   A consumer complaint dated 1/5/2018 and submitted to NHTSA states

the following regarding a Class Vehicle: AS WE WERE DRIVING FROM



                                      41
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 42 of 58



ATLANTA TO MIAMI, WHEN WE WERE GETTING OFF THE HIGHWAY

THE BRAKES ON OUR 2015 CHEVROLET SUBURBAN FAILED TO STOP

AT 60 MILES PER HOUR, WE ALMOST REARED-ENDED AN EIGHTEEN-

WHEELER; WITH OUR FAMILY OF FIVE AND OUR TWO DOGS ON

BOARD! ALL FLUIDS HAD BEEN CHECKED ON THE CAR AND THE

BRAKE PADS WERE RECENTLY CHANGED. WE JUST CALLED AND

NOTIFIED CHEVROLET ABOUT THIS SAFETY ISSUE. WE ASKED IF

THERE WERE ANY ISSUES AND/OR RECALLS ON OUR VEHICLE AND

THE AGENT SAID THAT THERE WERE NO ISSUES OR RECALLS

REGARDING THIS TYPE OF VEHICLE. WE MADE AN APPOINTMENT TO

HAVE OUR CAR DIAGNOSED AS SOON AS POSSIBLE. AFTER

RESEARCHING ONLINE WE FOUND NUMEROUS POSTS ON SEVERAL

SITES FROM OTHER SUBURBAN OWNERS REPORTING THE SAME ISSUE

WITH THEIR BRAKING SYSTEM NOT RESPONDING. WHAT WILL IT

TAKE FOR CHEVROLET TO ACKNOWLEDGE THIS BRAKE FAILURE

SYSTEM ISSUE?!?! SOMEONE TO GET KILLED?!?! PLEASE LOOK INTO

THIS BRAKE FAILURE ISSUE AND ADDRESS IT PROMPTLY!!!

     79.   A consumer complaint dated 1/12/2018 and submitted to NHTSA states

the following regarding a Class Vehicle: TL* THE CONTACT OWNS A 2015

GMC YUKON. WHILE DRIVING APPROXIMATELY 5 MPH, THE BRAKE



                                      42
      Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 43 of 58



PEDAL STIFFENED AND THE VEHICLE DID NOT STOP WHEN THE PEDAL

WAS       DEPRESSED.     THERE     WERE     NO    WARNING       INDICATORS

ILLUMINATED. THE CONTACT USED THE EMERGENCY BRAKE TO STOP

THE VEHICLE. THE VEHICLE WAS TAKEN TO KEYES WOODLAND HILLS

BUICK GMC (6133 TOPANGA CANYON BLVD, WOODLAND HILLS, CA

91367) WHERE IT WAS DIAGNOSED THAT THE VACUUM PUMP FAILED

AND DAMAGED THE ENTIRE BRAKING SYSTEM. THE TECHNICIAN

REPLACED THE VACUUM PUMP AND THE ENTIRE BRAKING SYSTEM.

THE MANUFACTURER WAS MADE AWARE OF THE FAILURE AND

STATED THAT THERE WAS NO RECALL. THE FAILURE MILEAGE WAS

40,500.

      80.    A consumer complaint dated 2/2/2018 and submitted to NHTSA states

the following regarding a Class Vehicle: ISSUE REGARDING BRAKING

SYSTEM AND INTERNAL FAILURE. COST TO REPAIR IS $1500 ON A 3

YEAR OLD CAR. GM HAS BEEN AWARE OF THIS ISSUE SINCE 2015. THEY

ARE ALSO DEFENDANTS IN A CLASS ACTION LAWSUIT REGARDING

THE BRAKES AND THE CATASTROPHIC FAILURE THAT WILL

EVENTUALLY RESULT IN DEATH.

      81.    A consumer complaint dated 2/6/2018 and submitted to NHTSA states

the following regarding a Class Vehicle: MY 2015 CHEVROLET TAHOE LT



                                       43
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 44 of 58



WOULD NOT STOP APPROACHING A MAJOR INTERSECTION. BRAKE

PEDAL BECAME HARD AND WOULD NOT COME TO A COMPLETE STOP

AT A MAJOR CITY INTERSECTION, NEARLY CAUSING AN ACCIDENT. I

WAS TOLD BY THE DEALERSHIP THAT THE VACUUM PUMP WILL NEED

TO BE REPLACED AT MY EXPENSE AND IT IS A COMMON OCCURRENCE

ON THIS YEAR AND MODEL . NOT ONLY IS THIS A SAFETY ISSUE, ITS A

COMMON PROBLEM AND A TECHNICAL BULLETIN HAS BEEN

RELEASED FOR THE REPAIR. THIS VEHICLE IS OUT OF THE BUMPER TO

BUMPER WARRANTY BUT IS STILL HOWEVER UNDER THE 1000,000

DRIVE TRAIN WARRANTY. GM NEEDS TO ADDRESS THIS PROBLEM

BEFORE SOMEONE GETS INJURED.

     82.   A consumer complaint dated 3/5/2018 and submitted to NHTSA states

the following regarding a Class Vehicle: PLACING CAR IN REVERSE OR DRIVE

AT SLOW SPEEDS AND PRESSING BRAKES ALL THE WAY TO THE

FLOOR WITH THE VEHICLE NOT STOPPING. BRAKE SYSTEM WARNING

LIGHT WOULD COME ON. ISSUE COMES AND GOES WHEN IT PLEASES.

TAKING     THE   SUBURBAN       TO    DEALERSHIP       TODAY.     STARTED

HAPPENING AROUND 59000 MILES

     83.   A consumer complaint dated 3/10/2018 and submitted to NHTSA states

the following regarding a Class Vehicle: BRAKES GOT HARD WHEN DRIVING



                                      44
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 45 of 58



ONTO EXPRESSWAY TAHOE HAS ONLY 42000 MILES AND HEARD

THERES BEEN ALOT OF ISSUES WITH THE VACUUM PUMP WHAT I

HAVE READ.THERE NEEDS TO BE A RECALL

     84.   A consumer complaint dated 3/13/2018 and submitted to NHTSA states

the following regarding a Class Vehicle: I BEEN HAVING MY TRUCK FOR 2

YEARS AND BRAKES KEEP GOING OUT AND THE AIR CONDITION

KEEPS GOING OUT. I HAVE TWO FRIENDS THE SAME VEHICLE WITH

THE SAME PROBLEMS. THIS IS RIDICULOUS I SEE NO RECALLS ON

THAT. AND I'VE SEEN ON THE REVIEWS OF THIS VEHICLE AND ITS NOT

JUST ME THERE'S PEOPLE OUT THERE WITH THE SAME PROBLEM THAT

I AM HAVING. THIS COULD CAUSE A REALLY BAD ACCIDENT THE

BRAKES KEEP GOING OUT I AM NOT THE ONLY ONE WITH THIS

PROBLEM. PLEASE TAKE IN CONSIDERATION THAT EVERYONE HAS

FAMILIES. AND ACCIDENTS COULD CAUSE US TO LOSE OUR FAMILY

JUST FOR A SIMPLE BRAKES THAT HAVE NOT BEEN RECALLED. AND

ALSO, WE JUST CANNOT KEEP AFFORDING TO FIX THE AIR

CONDITIONING THIS TRUCK IS NOT EVEN OLD ENOUGH TO BE GIVING

US THESE PROBLEM. THANK YOU

     85.   A consumer complaint dated 3/23/2018 and submitted to NHTSA states

the following regarding a Class Vehicle: IN OCTOBER 2017 WE EXPERIENCED



                                      45
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 46 of 58



BRIEF   PERIODS    WHERE     BRAKE       PEDAL   BECAME     RIGID       AND

IMPOSSIBLE TO DEPRESS. THE VEHICLE WAS TAKEN TO OUR LOCAL

CHEVROLET DEALER. WE DESCRIBED IN DETAIL THE RIGID BRAKE

PEDAL. THE DEALER WANTED TO DO PUT NEW BRAKE PADS AND

TURN THE ROTORS. I THOUGHT IT WAS STRANGE THAT A VEHICLE

WITH JUST OVER 40 THOUSAND MILES WOULD NEED NEW BRAKES,

BUT WE HAD THE WORK DONE. THE DEALER ALSO WANTED TO

REPLACE THE VACUUM HOSE WHICH POWERS THE BRAKE SYSTEM.

THIS WORK WAS ALSO DONE. NEXT, ON FRIDAY MARCH 23, 2018 WE

WERE TRAVELING ON AN INTERSTATE AT A HIGH SPEED WHEN THE

BRAKE PEDAL BECAME IMPOSSIBLE TO DEPRESS. WE WERE VERY

FORTUNATE NOT TO CAUSE A SERIOUS ACCIDENT. I HAD TO HAVE IT

TOWED TO A DEALER AND RENT A CAR. THE FOLLOWING WEEK WE

WERE CONTACTED BY THE DEALER DOING THE REPAIRS. OUR

SUBURBAN HAD A VACUUM PUMP FAILURE. THIS CAUSED TOTAL

BRAKE FAILURE. AFTER SOME RESEARCH I DISCOVERED THAT THIS

VEHICLE'S ENGINE DOES NOT PRODUCE ENOUGH VACUUM TO POWER

THE BRAKES (UNLIKE EVERY OTHER VEHICLE ON THE ROAD). IN ANY

OTHER CAR THE ONLY WAY YOU LOSE SUCTION FOR YOUR BRAKES

IS IF THE ENGINE STOPS. IN OUR SUBURBAN THE ENGINE CAN BE



                                    46
    Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 47 of 58



RUNNING FINE AND YOU MAY OR MAY NOT HAVE BRAKES. THE

WARNING SYSTEM IS TOTALLY USELESS AS IT ISN'T TRIGGERED

UNTIL YOU EXPERIENCE TOTAL BRAKE FAILURE WITHOUT ANY

WARNING. WHILE THE VEHICLE WAS IN THE SERVICE DEPARTMENT

HAVING VACUUM PUMP REPLACED THE DEALER ALSO EXPLAINED

THAT ALL FOUR MAGNETIC RIDE SHOCKS/STRUTS WERE LOCKED IN

PLACE AND NOT FUNCTIONING AT ALL. THIS IS ANOTHER SERIOUS

SAFETY ISSUE. I HAVE NEVER HEARD OF SHOCKS "LOCKING UP" .

AFTER SOME MORE RESEARCH, I FOUND THIS IS A HUGE PROBLEM FOR

GM VEHICLES. A PROBLEM THAT GM HAS FAILED TO ADDRESS. I HAVE

ALSO HAD 3 MAJOR REPAIRS ON AC. INCLUDING NE AC LINES AND

NEW COMPRESSOR.

     86.   A consumer complaint dated 4/11/2018 and submitted to NHTSA states

the following regarding a Class Vehicle: MY VEHICLE HAS EXHIBITED A

KNOCKING NOISE ON THE LEFT DRIVER SIDE TIRE, PROBLEMS WITH

VIBRATION AT HIGH SPEEDS, ENGINE LIGHT COMING ON IF DRIVING

HIGHWAY SPEEDS, BRAKE ISSUES, BRAKES BECOME STIFF AND WILL

NOT STOP VEHICLE WHATSOEVER! AT BOTH THIS HAPPENED TWICE

WHILE MY CAR WAS IN MOTION NEARLY KILLING ME AND MY KIDS!!!




                                      47
      Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 48 of 58



AIR CONDITIONING ISSUES AS WELL. BLOWS HOT AIR UNTIL YOU

PLAY WITH BOTTOMS.

      87.    A consumer complaint dated 5/13/2018 and submitted to NHTSA states

the following regarding a Class Vehicle: WHEN DRIVING IN LOW SPEEDS -

SUCH AS PARKING OR STOP/GO TRAFFIC MY BRAKES FAIL TO WORK. I

TRY TO PUSH PEDAL DOWN AS HARD AS I CAN BUT BARELY SEEMS TO

STOP. I HAVE HAD TO PUSH MY EMERGENCY BRAKE PEDAL MORE

THAN ONCE TO STOP AN ACCIDENT FROM HAPPENING I ALSO HAVE A

SMALL CHILD THAT I FEAR WILL BE HURT IF THE PROBLEM IS NOT

FIXED. I HAVE TAKEN IT TO DEALERSHIP AND THEY SAY THEY CAN'T

REPLICATE THE ISSUE THERE FORE CAN NOT FIX.

                        CLASS ACTION ALLEGATIONS

      88.    Pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3), Plaintiff will seek

certification of a Class consisting of:

      All consumers who purchased or leased in Florida a 2015 or newer
      Cadillac Escalade, 2014 or newer Chevrolet Silverado, 2015 or
      newer Chevrolet Suburban, 2015 or newer Chevrolet Tahoe, 2014
      or newer GMC Sierra, or 2015 or newer GMC Yukon/Yukon XL.

      89.    Plaintiff incorporates herein all prior allegations. This action has been

brought and may be properly maintained and certified as a Class Action because:

      (a)    The questions and issues of law or fact are of a common or general

             interest, affecting the Class of individuals and the public at large;

                                           48
Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 49 of 58



(b)   The Class consists of a sufficiently large group of individuals, believed

      to exceed hundreds of thousands of members, and is so large that it is

      impractical to join all members of the Class before the Court as

      individual plaintiffs. The identity of Class members is readily

      ascertainable from various sources including GM’s ownership records,

      GM’s repair records, government ownership records, and/or via simple

      notice by publication;

(c)   The questions of law or fact common to the Class are substantially

      similar and predominate over those questions affecting only specific

      members of the Class, including: (1) Whether Class Vehicles were sold

      with the Class Defect; (2) Whether GM disclosed the presence of the

      Class Defect; and (3) Whether GM’s failure to disclose the Class Defect

      caused Class Members to be damaged.

(d)   The Class is united by a community of interests in obtaining appropriate

      equitable relief including injunctive relief, recall of Class Vehicles,

      restitution, damages, and other available relief designed to redress the

      wrongful conduct of Defendant GM;

(e)   Plaintiff is a member of the Class and his claims are typical of the Class;

(f)   Plaintiff will fairly and adequately represent the claims of the Class,

      and protect the interests of each member of the Class without exercising



                                    49
Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 50 of 58



      personal interest or otherwise acting in a manner inconsistent with the

      best interests of the Class generally;

(g)   Plaintiff’s retained attorneys experienced in the litigation of class and

      representative claims and in the area of consumer protection litigation

      who have agreed to and will responsibly and vigorously advocate on

      behalf of the Class as a whole;

(h)   Without class certification, the prosecution of separate consumer

      actions by individual members of the Class would be impracticable and

      financially difficult, and create a risk of repetitive, inconsistent and

      varying adjudications. This would have the effect of establishing

      incompatible standards of conduct for GM, discouraging the

      prosecution of meritorious but small claims, and/or result in

      adjudications which would be dispositive of the interests of other Class

      Members not parties to the adjudication, or otherwise substantially

      impair the ability of Class Members to protect their rights and interests;

(i)   Defendant GM acted or refused to act on grounds generally applicable

      to the Class, thereby making the award of equitable relief and/or

      restitution appropriate to the Class as a whole;

(j)   The class action procedure is superior to other methods of adjudication,

      and specifically designed to result in the fair, uniform and efficient



                                    50
      Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 51 of 58



             adjudication of the claims presented by this complaint. This class action

             will facilitate judicial economy and preclude the undue financial,

             administrative and procedural burdens which would necessarily result

             from a multiplicity of individual actions.

      90.    Because the damages suffered by each Class Member is relatively small

compared to the expense and burden of prosecuting this compelling case against a

well-financed, multibillion dollar corporation, this class action is the only way each

Class Member can redress the harm that Defendant GM caused.

      91.    Should individual Class Members be required to bring separate actions,

Florida’s courts would face a multitude of lawsuits that would burden the court

system and create a risk of inconsistent rulings and contradictory judgments. In

contrast to proceeding on a case-by-case basis, in which inconsistent results will

magnify the delay and expense to all parties and the court system, this class action

presents far fewer management difficulties while providing unitary adjudication,

economies of scale, and comprehensive supervision by a single court.

      92.    The nature of notice to the proposed Class is contemplated to be by

direct mail or, if such notice is not practicable, by the best notice practicable under

the circumstance including email, publication in major newspapers and/or on the

Internet.

                           TOLLING AND ESTOPPEL


                                           51
     Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 52 of 58



      93.    Any applicable statutes of limitations that might otherwise bar any of

Plaintiff’s claims and those of the Class are tolled by Defendant’s knowing and

active concealment of the defect in the Class Vehicles, and the safety risks resulting

therefrom.

      94.    Defendant, as the manufacturer of the Class Vehicles and therefore in

a superior position to know of the material issues, was under a continuous duty to

disclose to Plaintiff and members of the Class the true standard and quality of the

Class Vehicles and to disclose the defect and the associated safety hazards.

Defendant kept Plaintiff in the dark as to necessary information essential to the

pursuit of his claims. Because of Defendant’s cover-up, Plaintiff and Class Members

could not have reasonably discovered the defect in their Class Vehicle. Defendant is

therefore estopped from relying on any statutes of limitations in defense of this

action.

                           FIRST CLAIM FOR RELIEF
                 (Florida Deceptive and Unfair Trade Practices Act)

      95.    Plaintiff, individually and for the Class, hereby incorporates each and

every allegation as though fully set forth herein.

      96.    Plaintiff and the Class purchased the Class Vehicles.

      97.    Defendant GM sold and continues to sell, and leased and continues to

lease Class vehicles notwithstanding its awareness of the Class Defect and of the

danger posed by the defective condition of the Class Vehicles’ braking system.

                                           52
     Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 53 of 58



      98.    Florida enacted the Florida Deceptive and Unfair Trade Practices Act

(“FDUTPA”) “[t]o protect the consuming public and legitimate business enterprises

from those who engage in unfair methods of competition, or unconscionable,

deceptive, or unfair acts or practices in the conduct of any trade or commerce.” Fla.

Stat. § 501.202(2).

      99.    It declared unlawful any “[u]nfair methods of competition,

unconscionable acts or practices, and unfair or deceptive acts or practices in the

conduct of any trade or commerce.” Fla. Stat. § 501.204(1).

      100. Plaintiff and the Class are consumers as defined in FDUTPA. Fla. Stat.

§ 501.203(7).

      101. Defendant GM engaged in unfair, unconscionable, and deceptive acts

or practices as defined by Fla. Stat. § 501.203(7).

      102. GM marketed and sold the Class Vehicles, and otherwise caused the

Class Vehicles to be placed into and maintained in the stream of commerce for use

by consumers in Florida, without disclosing the defect and serious safety hazards.

While GM continues to conceal critical information regarding the defect and its

associated dangers, consumers continue to use dangerous and patently unsafe

vehicles, which are not safely useable for their intended purposes without recall and

replacement of the defective braking system and related components with an

effective redesign.



                                           53
      Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 54 of 58



       103. GM had actual knowledge that the braking system in Class Vehicles

was and is defective and patently unsafe with a high probability of injury or damage

to Plaintiff and the Class. Despite its knowledge, GM pursued a course of conduct

that resulted in damage to Plaintiff and the Class; alternatively, GM was so reckless

or wanting in care that its conduct constituted a conscious disregard or indifference

to the life, safety, or rights of Plaintiff and the Class.

       104. GM was and remains obligated to disclose its knowledge regarding the

hazards associated with the Class Vehicles because of the public’s reasonable

expectation that their braking systems would not fail under reasonable and

customary operation by drivers who did not know that a defective design could

reasonably and expectedly impair the operation of the vacuum assist pump. GM

should have disclosed to consumers that the Class Vehicles have a defective braking

system that may experience a sudden, unexpected change in braking ability,

including compromised stopping distances, increasing the risk of a crash.

       105. GM’s failure to disclose the material safety hazards associated with

Class Vehicle’s shared braking system continues to mislead consumers because the

failure to disclose this safety hazard was and remains material to all owners of Class

Vehicles. GM, by and through its dealers, sales people and agents, has and

continues to inform potential purchasers of Class Vehicles that they are safe, fit for

the use for which they were intended, and merchantable. Plaintiff, the Class, and



                                              54
      Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 55 of 58



reasonable consumers attach significant importance and influence to the safety

hazard posed by the defective braking system in making a decision to purchase,

operate, and continuing to operate a Class Vehicle.

       106. Consumers have made complaints to the National Highway Traffic

Safety Administration concerning the defect and to GM, including its dealers and

agents. Those complaints document the severity of the problem and show that GM

was or should have been aware of the defect and that GM has been put on notice

but has failed to act.

       107. The sale or lease of the Class Vehicles constitutes a violation of

FDUTPA in that GM’s acts are unconscionable and constitute unfair or deceptive

acts or practices. In continuing to sell or lease the Class Vehicles, without informing

potential buyers or lessees of the Class Defect, GM has also violated FDUTPA.

       108. GM’s conduct and omissions described herein were unlawful within

the meaning of FDUTPA and continue to violate Florida Statute §§ 501.201, et seq.

Its conduct and omissions were likely to mislead a consumer acting reasonably in

the circumstances and were immoral, unethical, oppressive, unscrupulous, and

substantially injurious to consumers.

       109. Plaintiff and the Class have been damaged and suffered a loss by GM’s

unfair and deceptive trade practices because they paid for the Class Vehicles. Were

it not for GM’s unfair and deceptive trade practices, Plaintiff and the Class would



                                           55
      Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 56 of 58



not have purchased or paid to warrant the Class Vehicles at all. The Plaintiff and

Class sustained damages including, but not limited to, the difference in the market

value of the Class Vehicles in the condition in which they were delivered, the

market value in the condition in which they should have been delivered, and from

the loss of use of their vehicles.

      110. The value of the Class Vehicles with a defective braking system is

substantially less than the value of the vehicle would have had if the braking system

was fully operational. There is no requirement that a class member suffer physical

injury in order to bring a claim under FDUTPA. It is GM’s duty to rectify the

problem at this stage before there is injury or death as a result of the defect it created

and perpetuated.

      WHEREFORE Plaintiff and the Class seek full compensatory damages

allowable by law, attorney’s fees, costs, punitive damages, and appropriate

equitable relief including injunctive relief, a declaratory judgment, a court order

enjoining GM’s wrongful acts and practices, restitution, the repair of all Class

Vehicles, replacement of all Class Vehicles, the refund of money paid to own or

lease all Class Vehicles, and any other relief to which Plaintiff and the Class may

be entitled.

                              DEMAND FOR JURY TRIAL
      The Plaintiff and Class hereby demand trial by a struck jury of all issues



                                             56
      Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 57 of 58




triable by right.


DATED: February 21, 2019           Respectfully submitted,

                                   /s/ F. Jerome Tapley
                                   F. Jerome Tapley (FL Bar No. 0022066)
                                   Hirlye R. “Ryan” Lutz, III (to apply pro hac vice)
                                   Adam W. Pittman (to apply pro hac vice)
                                   CORY WATSON, P.C.
                                   2131 Magnolia Avenue South
                                   Birmingham, Alabama 35205
                                   Tel.: (205) 328-2200
                                   Fax: (205) 324-7896
                                   jtapley@corywatson.com
                                   rlutz@corywatson.com
                                   apittman@corywatson.com

                                   James C. Wyly (to apply pro hac vice)
                                   jwyly@wylyrommel.com
                                   Sean F. Rommel (to apply pro hac vice)
                                   srommel@wylyrommel.com
                                   WYLY~ROMMEL, PLLC
                                   4004 Texas Boulevard
                                   Texarkana, Texas 75503
                                   Tel.: (903) 334-8646
                                   Fax: (903) 334-8645

                                   Clay Barnett (to apply pro hac vice)
                                   clay.barnett@beasleyallen.com
                                   Archie Grubb (to apply pro hac vice)
                                   archie.grubb@beasleyallen.com
                                   BEASLEY ALLEN
                                   4200 Northside Pkwy NW
                                   Building One, Suite 100
                                   Atlanta, GA 30327
                                   Tel.: (334) 269-2343
                                   Fax: (855) 674-1818



                                      57
Case 1:19-cv-00033-AW-GRJ Document 1 Filed 02/21/19 Page 58 of 58



                             Paul R. Kiesel (to apply pro hac vice)
                             kiesel@kiesel.law
                             Jeffrey A. Koncius (to apply pro hac vice)
                             koncius@kiesel.law
                             Melanie M. Palmer (to apply pro hac vice)
                             palmer@kiesel.law
                             KIESEL LAW LLP
                             8648 Wilshire Boulevard
                             Beverly Hills, California 90211-2910
                             Tel.: (310) 854-4444
                             Fax: (310) 854-0812

                             Attorneys for Plaintiff




                                58
